Citation Nr: 0115905	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an abdominal 
disability due to trauma, to include muscle damage and damage 
to the reproductive system. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1990 to 
August 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in January 1999 by 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

(The issue of entitlement to service connection for an 
abdominal disability due to trauma will be addressed in the 
REMAND portion of this decision.)


FINDING OF FACT

Currently shown hypertension is not related to the veteran's 
military service; current hypertension was not manifested 
within a year of her separation from service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service; it may not be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§ 1101, 1110, 1112 (West 1991& Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her currently diagnosed 
hypertension began during her period of military service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation during service 
of a pre-existing injury or disease.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases (such as 
cardiovascular disease, to include hypertension) to a degree 
of 10 percent or more within one year from separation from 
service, such disease may be presumed to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Turning to the relevant medical evidence, the service medical 
records (SMRs) include a September 3, 1997, separation 
examination, which notes that the veteran's blood pressure 
was measured twice, recorded as 150/80 and 142/92; the 
veteran was noted to have increased blood pressure, not 
considered disabling, and it was recommended the veteran have 
a 3-day follow-up on her blood pressure.  On September 8, 
1997, the veteran's blood pressure was as follows:  140/92; 
120/80; 134/86; and 120/80.  On September 9, 1997, the 
veteran's blood pressure was as follows: 138/74; 130/68; 
134/82; and 130/68.  On September 10, 1997, the veteran's 
blood pressure was as follows: 138/74; 130/90; 140/82; and 
132/82.  A consultation report and hypertension screening, 
dated on September 11, 1997 notes the provisional 
diagnosis/assessment hypertension was to be ruled out; her 
blood pressure was 128/88.  An October 1997 record explains 
that the veteran attended a hypertension control class.  

The post-service medical records include an August 1998 VA 
hospital discharge summary, which shows that the veteran was 
admitted for diagnoses of cholelithiasis and a history of 
toxemia during pregnancy, and that she underwent a 
laparoscopic cholecystectomy.  It was noted that the veteran 
had recently had a pregnancy that was complicated by toxemia 
with proteinuria and high blood pressure.  

A September 1998 VA gynecology outpatient record notes that 
the veteran's blood pressure was 144/96.  The veteran's 
history of pregnancy-induced hypertension and past history of 
borderline hypertension was noted; as a consequence, she was 
prescribed Depo Provera rather than birth control pills. 

A December 1998 VA heart examination report recites the 
veteran's history of developing hypertension prior to her 
discharge from service that coincided with the beginning of 
her pregnancy.  It was noted that the veteran had developed 
problems with her pregnancy as result of hypertension, but 
she stated that she had never been put on medication or 
otherwise been treated for hypertension.  She delivered her 
baby at the end of July 1998.  The veteran complained of 
several headaches a week, which she states had occurred in 
the past and were associated with hypertension.  She said she 
took Excedrin for relief of her headaches.  The examiner 
measured the veteran's blood pressure as 136/86, which was 
found to be normal.  The assessment was gestational 
hypertension, currently stable; and migraine cephalalgia.

VA clinical records dated in March and July 1999 note that 
the veteran's blood pressure was 135/79 and 152/79, 
respectively.

A March 2001 letter from the veteran's private physician, 
Dudley Crawford, M.D., opines that the veteran "has 
essential hypertension.  She is started on medication today: 
Cozaar 50 mg/d.  This condition was not caused by 
pregnancy."

The remaining evidence consists of the veteran's written 
statements and the transcript of an April 2001 Board hearing.  
The veteran specifically attributes her currently diagnosed 
hypertension to service.  The veteran testified that she was 
found to suffer from high blood pressure prior to getting 
pregnant, and that her hypertension carried on after 
pregnancy.

After a review of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection is not warranted for hypertension.  In analyzing 
the veteran's claim, the Board first makes reference to 
38 C.F.R. § 4104, Diagnostic Code 7101, which states in Note 
(1) that: 

Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on 
at least three different days.  For purposes of 
this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 
160mm. or greater with a diastolic blood pressure 
of less than 90mm.

The Board observes that, although the SMRs show that the 
veteran's blood pressure was monitored for approximately one 
month in service, she was not actually diagnosed with 
hypertension.  Moreover, her blood pressure readings during 
that time were not shown to manifest diastolic blood pressure 
predominantly 90mm. or greater, or systolic blood pressure 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

With regard to the post-service medical records, although a 
September 1998 VA gynecology outpatient record showed an 
elevated blood pressure reading, her blood pressure readings 
were not confirmed by being taken two or more times on three 
different days.  In any case she was not diagnosed with 
hypertension at that time, and she was noted only to have had 
a history of pregnancy-induced hypertension and a past 
history of "borderline hypertension."  A December 1998 VA 
examination revealed no evidence of hypertension at the time 
of examination, and assessed the veteran with gestational 
hypertension.  The post-service medical records further 
reflect that the veteran was not definitely diagnosed with 
hypertension until March 2001 - more than two years after 
separation from service - at which time the veteran was first 
prescribed medication for her hypertension.  Moreover, the 
March 2001 medical record does not link the veteran's 
hypertension to service, or show that her hypertension began 
within one year of separation from service.  Although it 
appears that the veteran suffered from pregnancy-induced 
hypertension during service, such circumstances do not show 
that her currently diagnosed essential hypertension is 
related to service.  Indeed, the hypertension diagnosis made 
in March 2001 specifically states that her currently shown 
hypertension was not caused by pregnancy.  

In summary, the preponderance of the evidence is against the 
claim of service connection.  The Board finds this especially 
so in light of normal blood pressure readings taken 
subsequent to her pregnancy.  In short, any hypertensive 
problems coincident with service were shown to be related to 
her pregnancy and the later-shown essential hypertension has 
been clearly shown to be unrelated to any problem with the 
in-service pregnancy-induced problem.  While the veteran, as 
a lay witness, is competent to report symptoms experienced, 
she is not competent to render a medical diagnosis or provide 
an opinion on the question of medical nexus.  Questions 
involving diagnostic skills must be addressed by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board therefore finds that the preponderance of the evidence 
is against the claim.

In rendering this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Further, the veteran and her representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought on 
appeal.  The Board concludes that the discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case, have informed the veteran and her 
representative of the information and evidence necessary to 
substantiate her claim, and have therefore satisfied the 
notification requirements.  Additionally, there has been no 
indication that additional records need to be obtained.  The 
Board therefore finds that the record as it stands is 
adequate to allow for review of the veteran's claim and that 
no further action by the RO is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran contends that the trauma to her abdomen during 
service resulted in damage to her reproductive system and 
abdominal muscles.  Upon review of the claims file, the Board 
finds that additional development of the evidence is 
warranted with regard to the issue of entitlement to service 
connection for an abdominal injury due to trauma.

During her testimony before the Board, the veteran referred 
to certain ultrasound reports that were prepared by Dr. 
Weiss, which she has at home but were never associated with 
the claims file.  As these records may be relevant to the 
veteran's service connection claim, the Board finds that such 
records should be associated with the record and reviewed in 
the course of evaluating the veteran's claim.

In addition, the Board notes that the veteran has not 
undergone a comprehensive VA gynecological examination, or an 
examination of the abdominal muscles.  Such examinations 
would be helpful in determining whether service connection 
for an abdominal disability due to trauma is warranted, 
particularly in light of the fact that she is currently 
assigned a 30 percent disability rating for cholelithiasis 
with cholecystectomy, which is a separate disability that 
also causes symptomatology affecting the abdominal region.  

The Board also finds that the collection, production, and 
consideration of this evidence is mandated by the Veterans 
Claims Assistance Act of 2000, which was signed into law by 
the President on November 9, 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  As part of the notice 
required under the new law, the RO should 
inform the veteran that it would be 
helpful for her to identify any relevant 
VA or private medical records not already 
of record that may be relevant to her 
claim.  Specifically, the RO should 
request that the veteran provide copies 
of the ultrasound reports prepared by Dr. 
Weiss, and the RO should also contact Dr. 
Weiss directly for any further relevant 
medical evidence that he may have. 

2.  The veteran should be scheduled for 
VA examination(s) to ascertain whether 
she currently suffers from any damage to 
the reproductive system or abdominal 
muscles as a result of trauma to the 
abdomen that was sustained in service.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner(s).  The examiner(s) should 
provide diagnoses and etiologies of any 
disability of the reproductive system or 
abdominal muscles.  To the extent that 
disabilities are found that affect any of 
the aforementioned anatomical areas, the 
examiner(s) should provide an opinion as 
to whether it is at least as likely as 
not that any such disability is 
attributable to any abdominal trauma 
sustained during service.  All findings 
should be reported in detail, and medical 
opinions should be explained in light of 
the evidence of record.  The effects of 
the veteran's service-connected 
cholelithiasis with cholecystectomy must 
also be taken into consideration, and any 
symptoms thereof should be differentiated 
from any unrelated symptoms affecting the 
abdominal area.  If no disability is 
found or no nexus to military service is 
found, this should be affirmatively 
stated.  

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim of entitlement to 
service connection for an abdominal 
disability due to trauma.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 


